Dismissed and Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00271-CV
____________
 
GUILLERMO I. REYNA, Appellant
 
V.
 
MARIA LINDA E. REYNA, Appellee
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause No. 07-CV-154285
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed February 26, 2010.  The
notice of appeal was filed on March 5, 2010.  To date, our records show that
appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On May 6, 2010, this court ordered appellant to pay the
appellate filing fee on or before May 21, 2010, or the appeal would be
dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action
within specified time).  Appellant has not paid the appellate filing fee or
otherwise responded to this court’s order.  
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.